Citation Nr: 1825225	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  14-28 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to Dependency and Indemnity Compensation (DIC) pursuant to 
38 U.S.C. § 1151 for the death of the Veteran. 

2.  Entitlement to increased VA death pension benefits for surviving spouse.

3.  Entitlement to accrued benefits.


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel




INTRODUCTION

The Veteran served on active duty from February 8, 1973 to April 17, 1974.    He died in September 2011.  The appellant is the Veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from   decisions in January 2012 by a Department of Veterans Affairs (VA) Regional Office (RO).

During the pendency of this appeal, the appellant requested a hearing before the Board and was scheduled for a Board hearing in May 2017; she failed to report to her hearing.  The hearing request is deemed withdrawn.


FINDINGS OF FACT

1.  The cause of the Veteran's death in September 2011 was chronic obstructive pulmonary disease with other significant conditions being hypertension. 

2.  The evidence of record is against a finding that the Veteran's death was proximately caused by VA treatment.

3.  The Agency of Original Jurisdiction properly calculated the appellant's amount of death pension benefits.

4.  The Veteran had no claims for VA benefits pending at the time of his death.





CONCLUSIONS OF LAW

1.  The criteria for entitlement to DIC under 38 U.S.C. § 1151 for cause of the Veteran's death have not been met.  38 U.S.C. §§ 1151, 5107 (2012); 38 C.F.R. 
§§ 3.159, 3.361 (2017).

2.  The criteria for increased death pension benefits have not been met.  38 U.S.C. §§ 1541, 5312 (2012); 38 C.F.R. §§ 3.3, 3.23 3.271, 3.272 (2017).

3.  The appellant has no legal entitlement to accrued benefits.  38 U.S.C. §§ 101, 5121 (2012); 38 C.F.R. §§ 3.57, 3.1000 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. DIC under 38 U.S.C. § 1151

Where a veteran suffers an injury or aggravation of an injury as a result of VA medical treatment, and the injury or aggravation results in additional disability or death, then compensation, including disability, death, or dependency and indemnity compensation, shall be awarded in the same manner as if the additional disability or death were service-connected.  38 U.S.C. §  1151.  As with any claim, when there is an approximate balance of positive and negative evidence regarding any matter material to the claim, the claimant shall be given the benefit of the doubt.  38 U.S.C. § 5107.

In order for the disability or death to qualify for compensation under 38 U.S.C. 
§ 1151, the disability or death must not have been the result of the Veteran's willful misconduct, and must have been caused by VA hospital care, medical or surgical treatment, or examination.  Additionally, the VA hospital care, medical or surgical treatment, or examination that proximately caused the disability or death, must have been careless, negligent, lacked proper skill, or involved an error in judgment, or an event that was not reasonably foreseeable.  38 U.S.C. §  1151 (a).  The additional disability or death must not merely be coincidental with the VA hospitalization, medical, or surgical treatment.  Finally, proof of aggravation, in the absence of evidence satisfying the causation requirement, will not suffice to make the additional disability or death compensable.  38 C.F.R. § 3.358 (c)(1), (2).

In determining whether additional disability exists, the Board will compare a veteran's physical condition immediately prior to the disease or injury upon which the claim for compensation is based with his physical condition subsequent thereto.  With regard to medical or surgical treatment, a veteran's physical condition prior to the disease or injury is the condition which the medical or surgical treatment was intended to alleviate.  Compensation is not payable if the additional disability or death results from the continuance or natural progress of the disease or injury for which the training, treatment, or hospitalization was authorized.  38 C.F.R. 
 § 3.358(b)(1), (2).

To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the veteran's additional disability or death.  Merely showing that a veteran received care or treatment and that the veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361 (c)(1).  Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease or injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361 (c)(2).

The appellant argues that DIC benefits should be awarded in this case under the provisions of 38 U.S.C. § 1151.  The appellant asserts that the Veteran's death was due to over medication by VA Personnel.  

Specifically, she claims that while the Veteran was under hospice care he was administered narcotics by the VA nurses at a higher dosage than normal, thereby causing his death.  The appellant has also argued that VA failed to diagnose the Veteran with B12 deficiency, and the failure to diagnose the deficiency led to permanent damage of the nerves and caused dementia.

Prior to his death in September 2011, the Veteran was not in receipt of service connection for any disability.

Before the matters of negligence or foreseeability are discussed in this case, the Board must first determine whether the evidence shows that the Veteran's death was proximately caused by VA treatment.  As noted above, in order for the disability or death to qualify for compensation under 38 U.S.C. § 1151, the disability or death must not have been the result of the Veteran's willful misconduct, and must have been caused by VA hospital care, medical or surgical treatment, or examination.  If the Veteran's death was not proximately caused by VA treatment, the appellant's § 1151 claim for DIC benefits must fail.

VA treatment records show that the Veteran had a long history of chronic obstructive pulmonary disease (COPD).  He had been on home hospice care for end stage COPD for nearly a year prior to his death and was being treated with narcotic pain medications and a BiPAP machine.  On September 2, 2011 he was brought to the emergency room for worsening shortness of breath.  He was found to be in hypercapnic respiratory therapy, respiratory failure with a pCO2 of 120.  

The clinician noted that the Veteran had been continuing to smoke and drink despite his severe disease.  

He was initially transferred to the intensive care unit, but was not to be resuscitated or intubated (DNR/DNI) and received BiPAP, he was then transferred to the palliative care unit.  During the course of treatment the Veteran's condition improved and he was going to be discharged, but suddenly declined and did not respond to the BiPAP.  The BiPAP was removed and the Veteran was placed on comfort care.  He expired about 24 hours later.  

The Veteran's death certificate lists the cause of death as COPD with other significant conditions being hypertension.

In November 2014, a VA physician reviewed the Veteran's claims file and opined that the Veteran's death was less likely as not proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar fault on the part of the VA in furnishing the hospital care.   The physician noted the medical record showed that the Veteran's death was expected in that he had end stage COPD and had been in hospice for a significant length of time prior to the time of death.  The physician concluded that there was no evidence in the record that the Veteran ultimately died from anything other than progression of his lung disease.  The physician noted that the Veteran had been on narcotic pain medications while on home hospice.  Treatment notes showed that when the Veteran was hospitalized in September 2011 he continued to be treated with narcotic pain medications prior to death.  However, there was no indication that the amount given was more than what he had received at home.  As such, it was very unlikely that the narcotics given in the hospital would have resulted in respiratory suppression. 

The appellant has been accorded ample opportunity to furnish medical opinions in support of her § 1151 claim, and against the above-described conclusions of VA medical professionals; she has not done so.  See 38 U.S.C. § 5107 (a) (it is a claimant's responsibility to support a claim for VA benefits).

The medical evidence of record is against a finding that this VA treatment actually caused or contributed to the Veteran's death.

Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  It is not clear in this case that a lay person is competent to determine that medical care was inadequate or that it caused or hastened the Veteran's death.  The appellant has not been shown to possess the requisite medical training or credentials needed to link the Veteran's cause of death with VA treatment for his fatal COPD.  However, even if the appellant has some competency in this area, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.  The Board finds the November 2014 VA medical opinion more probative than the appellant's statements.  The physician is a medical professional and was able to review the overall record, including the Veteran's history and opinions. 

For reasons explained above, the Board concludes that the Veteran's death has not been demonstrated as being due to VA medical care.  The Board bases its conclusion on a review of the Veteran's entire medical record, to include the November 2014 VA physician's opinion.  In the absence of death proximately caused by VA medical treatment, the matter of alleged VA negligence or a matter of (un)foreseeability is moot.  That is, in the absence of current disabilities or death which are demonstrated to be the result of VA medical care, whether such medical care was careless or not is of no consequence.  See 38 U.S.C. § 1151. 

In short, for the reasons and bases expressed above, the Board concludes that a preponderance of the evidence is against the appellant's claim for DIC under the provisions of 38 U.S.C. § 1151.  Her claim is accordingly denied.

II. Death pension benefits

The appellant asserts she is entitled to an increased monthly amount of VA death pension benefits.  Essentially, she claims entitlement to the full pension amount without adjustments for other income.  As the appellant clearly disagrees only with the payment amount of benefits, the Board has characterized the issue as shown on the title page of this decision and will adjudicate such matter accordingly. 

VA law provides that a pension is payable to surviving spouses of veterans of a period of war.  Basic entitlement exists if the veteran served in the active military, naval, or air service for 90 days or more during a period of war, or who at the time of death was receiving compensation for a service-connected disability, subject to certain net worth and annual income requirements.  38 U.S.C. § 1541; 38 C.F.R. 
 § 3.3.  Specifically, the annual income of the surviving spouse must not exceed the maximum annual pension rate (MAPR) specified in 38 U.S.C. § 5312, increased from time to time as published in the Federal Register.  38 C.F.R. §§ 3.3, 3.23. 

Income includes payments of any kind from any source during a twelve-month period except for exclusions, including unreimbursed medical expenses when they are in excess of five percent of the pension rate.  Fractions of dollars are ignored when computing income.  Expenses for the veteran's last illness, burial, and just debts (not secured by real or personal property) are also excludable from income.  38 C.F.R. §§ 3.271, 3.272.  General living expenses for utilities, life insurance premiums, housing, and transportation (other than for medical care) are not excludable.

To determine the amount of an eligible surviving spouse's monthly death pension benefit, VA must subtract the appellant's annual countable income for pension purposes from the maximum annual pension rate (MAPR).  The MAPR is published in Appendix B of VA Adjudication Procedures Manual M21-1, and is to be given the same force and effect as if published in VA regulations.  38 C.F.R. § 3.21.  The MAPR is generally revised every December 1st, based upon Federal data as to the increase in the cost of living, and is applicable for the following 12-month period. The MAPR for a death pension recipient who is a surviving spouse with no dependents is as follows during the relevant appeal period: $7,933, effective December 1, 2010; $8,219, effective December 1, 2011; $8,359, effective December 1, 2012; $8,485, effective December 1, 2013; $8,630, effective December 1, 2014; and $8,630, effective December 1, 2015; $8,656, effective December 1, 2016, and; $8,830, effective December 1, 2017.  See 38 C.F.R. § 3.23 (a)(5); VA Manual M21-1, Part I, Appendix B.      

On October 1, 2011, the appellant was awarded death pension benefits and paid $661.00 based on her report of having no other income.   Inquiries of record, made to Social Security Administration (SSA), reflect that the appellant was in receipt of monthly Social Security benefits in the amount of $652.00, effective November 1, 2011.  Effective November 1, 2011, the appellant was paid $9.08 based on income received from Social Security Administration.  The SSA reported that effective December 2011 the appellant's income increased to $675.00 based on the cost-of-living adjustment.  SSA further noted that the appellant received a retroactive payment of $17.00 in January 2012.  

In January 2013, the Agency of Original Jurisdiction (AOJ) requested that the appellant complete VA Form 21-8416, Medical Expense Report, to claim medical expenses in order to reduce the amount of her countable income.  The appellant did not provide the requested information, including any information regarding unreimbursed medical expenses.  As a result, the AOJ calculated the appellant's annual Social Security Income as her sole income.  Subtracting this amount from the MAPR for the period the period on appeal, and dividing the remainder by 12, the AOJ correctly calculated a monthly payment rate of approximately $9 to $12 from 2011 to the present.

The AOJ continued to consider the appellant's Social Security Income, $8,676 yearly, or $723 per month, as her sole source of income on and after December 1, 2017.  As reported above, the MAPR was $8,830 for that period.  As the record does not reflect any newly reported medical expenses for reducing the appellant's countable income during this period, the Board finds the AOJ properly calculated the appellant's monthly pension award.  38 C.F.R. §§ 3.271, 3.272.

The Board recognizes the appellant's statements concerning her poor health and household bills.  In this respect, the AOJ did not consider any annual income beyond the appellant's Social Security income.  Further, the Board finds probative that general living expenses for utilities, housing, and transportation (other than for medical care) are not excludable for calculating death pension benefits.  Throughout the appeal, the appellant has been accorded ample opportunity to furnish information regarding her financial situation, yet she has not done so.  Although the appellant reports poor health, she does not present factual evidence pertaining to the personal payment of any medical expenses.  In fact, her assertions center almost entirely upon her need to pay household bills, which are not excludable for purposes of calculating death pension benefits.

In summary, the Board finds the AOJ properly applied the laws and regulations when calculating the amount of the appellant's death pension benefits throughout the appeal.  Consequently, entitlement to increased death pension benefits must be denied.  As the preponderance of the evidence is against the appellant's claim, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C. § 5107 (2012); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 55.

III. Accrued benefits

Periodic monetary benefits to which a veteran was entitled at death, either by reason of existing VA ratings or decisions or those based on evidence in the file at date of death, and due and unpaid, are known as "accrued benefits."  38 U.S.C. § 5121; 38 C.F.R. § 3.1000; see also Zevalkink v. Brown, 102 F.3d 1236 (Fed Cir. 1996). 

For a claimant to prevail on an accrued benefits claim, the record must show that (i) the appellant has standing to file a claim for accrued benefits, (ii) the veteran had a claim pending at the time of death, (iii) the veteran would have prevailed on the claim if he had not died; and (iv) the claim for accrued benefits was filed within one year of the veteran's death.  38 U.S.C. § 5121, 5101(a); 38 C.F.R. § 3.1000; Jones v. West, 136 F.3d 1299 (Fed. Cir. 1998).

Following timely filing of a proper claim, such benefits will be paid according to a statutorily prescribed order of distribution.  Essentially, accrued benefits are paid as follows: (i) to the veteran's spouse; (ii) his or her children (in equal shares); or (iii) his or her dependent parents (in equal shares) or the surviving parent.  38 U.S.C. 
§ 5121 (a)(2); 38 C.F.R. § 3.1000 (a)(1).  In all other cases, only so much of the accrued benefit may be paid as may be necessary to reimburse the person who bore the expense of last sickness or burial.  38 U.S.C. § 5121 (a)(6); 38 C.F.R. § 3.1000 (a)(5). 

Only evidence contained in the claims file at the time of the veteran's death will be considered when reviewing a claim for accrued benefits.

In this case, there was no pending claim at the time of the Veteran's death in September 2011.  The Veteran filed multiple claims during his lifetime, most recently a claim for service connection for breathing problems, characterized as emphysema, which was denied in a February 2010 rating decision.   The Veteran did not provide new and material evidence or appeal the decision; therefore, the decision was final.  Review of the record provides no evidence of a pending claim at the time of the Veteran's death and the appellant has not made a specific argument asserting that there was such a pending claim.

Therefore, because the record shows that the Veteran did not have any type of claim pending at the time of his death, there are no possible accrued benefits that could be paid to the appellant.  See Jones v. West, 136 F.3d 1296 (Fed. Cir. 1998).

In sum, the appellant has no legal basis for entitlement to accrued benefits because there was no pending claim at the time of the Veteran's death on which the appellant's accrued benefits claim could be based.  38 U.S.C. § 5121 (a) and 38 C.F.R. § 3.1000.  Although cognizant that the AOJ did not specifically develop the question of whether the appellant sought substitution, as development under these regulations would require a pending claim, the Board finds that it need not further address this aspect of the claim.  See generally 38 C.F.R. § 3.1010.

As the disposition of this claim is based on the law, and not the facts of the case, the claim must be denied based on a lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Duty to Notify and Assist

The appellant has not raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board... to search the record and address procedural arguments when the appellant fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

ORDER

Entitlement to DIC under 38 U.S.C. § 1151  for cause of the Veteran's death is denied.

Entitlement to increased death pension benefits is denied.

Entitlement to accrued benefits is denied.


JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


